Citation Nr: 0503447	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
acne.


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which assigned an 
initial 10 percent evaluation for acne.

When this case was last before the Board in August 2004, it 
was remanded for additional development.  At that time there 
were four other, inextricably intertwined issues, which were 
remanded in accordance with Manlincon v. West, 12 Vet. App. 
238 (1999), for the issuance of a statement of the case.  In 
October 2004, the RO issued the required statement of the 
case and informed the veteran of the requirement that he 
submit a timely substantive appeal if he desired appellate 
review with respect to any of these new issues.  No response 
to the statement of the case is of record.  Therefore, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to any of these new issues.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  At no time has the veteran's acne been manifested by 
scarring, ulceration, crusting, exudation, exfoliation or 
itching.

3.  The veteran's acne is not currently active.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for acne have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805, 7806 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805, 7806, 7828 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the one currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the supplemental 
statements of the case, letters dated in April 2002 and 
September 2004 from the RO, and a June 2004 letter from the 
Appeals Management Center, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  

The record also reflects that all pertinent available post-
service medical evidence identified by the veteran have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  The veteran has not identified 
any outstanding evidence or information that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

The veteran's service medical records are unavailable.

According to a November 1974 letter from a private 
dermatologist, H. Boatwright, M.D., the veteran had been 
treated for acne since November 1968.

A June 1997 Department of Social Services record states that 
the veteran had facial acne and eczema.

According to a May 2001 VA examination report, the veteran 
stated that he has had severe acne since his military 
service.  He stated that he took Tetracycline; however, he 
continued to have acne eruptions, scarring, and dry skin on 
his face.  Physical examination revealed severe dry, scaling 
skin lesions over the veteran's entire face, most pronounced 
in the areas of hair grown (beard and eyebrow).  There were 
small papular lesions with a similar distribution over his 
face.  There were large areas of hyperpigmented maculas over 
his back, chest, and abdomen.  The diagnoses were severe 
follicularis barbae, severe atopic dermatitis, and large 
calluses on the heels bilaterally.  

A July 2001 note from a private physician, M.R. Stuckey, 
M.D., states that the veteran had a dry, itchy, scaling rash 
of the whole face.  

A July 2001 letter from the South Carolina Department of 
Mental Health states that the veteran feels very self-
conscious and exhibits poor self-esteem due to his atopic 
dermatitis.  

A December 2001 VA physician assistant note states that the 
veteran was seen for complaints of eczema on his face, which 
was quite pronounced and pruritic.  The veteran stated that 
his skin gets worse when he is under stress.  The assessment 
was eczema, acne, and depression.

The report of a September 2001 VA examination notes the 
veteran's complaints of a facial rash, which he said becomes 
flaky and then peels.  On examination there was nodular 
scaling of the scalp.  There was also scaling of the 
forehead, nose, malar areas, external ear, and near the ear 
canal.  The chest also had areas of scaling.  There were 
hyperpigmented, small papules, which were also on the 
veteran's back.  The neck and extremities were clear.  The 
diagnosis was underlying atrophic diathesis with some dry 
skin.  The examiner opined that the facial and scalp lesions 
appeared to represent seborrhea.

A February 2004 VA examination report notes that the claims 
file was reviewed.  During the examination the veteran stated 
that he does not have big pimples like he had in the past.  
The veteran had some pruritus on his face and scalp as well 
as other parts of his body.  There was moderate, diffuse 
scaling on the scalp and face.  The beard area was clear.  
There were minimal superficial residuals of presumable acne 
in the malar areas and lateral to the malar areas, 
bilaterally.  The neck was clear.  The upper back and upper 
chest had scattered hyperpigmented maculas.  The mid and 
lower back revealed slightly elevated follicular 
hyperpigmentation.  The diagnoses were non-active acne 
vulgaris, seborrheic dermatitis of the face and scalp, dry 
skin of the shins, bilateral tinea pedis, and folliculitis 
involving the chest, back and abdomen.  The examiner stated 
that the veteran's treatment since the 1970s has been more 
directed to his seborrheic dermatitis than his acne.  The 
veteran has received no systemic therapy for his acne.  The 
examiner also said that the veteran has no manifestations of 
active acne vulgaris.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's acne vulgaris is currently rated as 10 percent 
disabling pursuant to the current diagnostic code for acne, 
38 C.F.R. § 4.118, Diagnostic Code 7828 (2004).  Prior to the 
revision of the rating criteria in 2002, the veteran's acne 
was rated under the former diagnostic code for eczema.  Under 
that code, a 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provide for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).

The new criteria for skin disabilities also include a 
diagnostic code for acne.  Superficial acne (comedones, 
papules, pustules and superficial cysts) of any extent 
warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted where there is deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck or deep acne other than on the 
face and neck.  A 30 percent evaluation is awarded where 
there is deep acne affecting 40 percent or more of the face 
and neck.  Acne may also be rated as disfigurement of the 
head, face, or neck or under the diagnostic criteria for 
scars, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7828 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date.  

Having reviewed the merits of this claim, the Board concludes 
that the veteran's acne is appropriately evaluated as 10 
percent disabling.  In this regard it is noted, and the 
February 2004 VA examiner has stated, that the medical 
evidence of record mostly documents treatment of the 
veteran's seborrheic dermatitis, rather than his acne.  
Although there is medical evidence that the veteran has 
received treatment for acne in the past, there is absolutely 
no medical evidence specifically documenting whether the acne 
was mild or severe, or whether it was associated with papules 
and comedones or deep inflamed nodules and pus-filled cysts 
on his face or any other body part.  There is also no 
evidence of disfigurement of the head, face or neck, due to 
the acne.  Moreover, the evidence fails to demonstrate that 
there is any ulceration, exudation, crusting, exfoliation or 
itching due to the veteran's acne.  The veteran has 
complained of these symptoms, and they have been found on 
physical exam, but the medical evidence shows that this is 
caused by other skin conditions; none of it is the result of 
acne.  The recent VA examiner specifically stated that there 
was no manifestation of active acne .  Accordingly, the Board 
finds that a rating in excess of the currently assigned 10 
percent is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for acne is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


